Case 2:20-cv-01853-DSF-KK Document 14 Filed 07/22/20 Page 1 of 1 Page ID #:71


                                                                    JS-6
 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVON WALKER,                                 Case No. CV 20-1853-DSF (KK)
11                              Plaintiff,
12                        v.                        JUDGMENT
13    KYLIE GILLESPIE, ET AL.,
14                              Defendant(s).
15
16         Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
19
20    Date: July 22, 2020                       ___________________________
21                                              Dale S. Fischer
22                                              United States District Judge

23
24
25
26
27
28
